DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites in line 6 “the suction/irrigator”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be amended to be “the suction/irrigation apparatus” in order to maintain consistent language throughout the claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The limitation “retaining means”, recited in line 7 of claim 7 and line 10 of claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structural elements described in Page 3, lines 14-17 of the specification are “other types of fasteners such as clip buttons, or hook and loop fastening devices, or the like”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“Retaining means” recited in claim 9.  Claim 9 recites “one or more snap buttons” which is sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,759,349 to Betz.
Regarding Claim 7, 
an elongate band for wrapping around the suction/irrigation apparatus (Fig. 6, element 116 has an elongate band shape and is wrapped over the handle of the suction/irrigation apparatus 20 as disclosed in Col. 6, lines 21-26)
a receiving portion formed in the elongate band (the underside of the clip is the receiving portion), the receiving portion being configured to receive at least one button when the elongate band is wrapped around the suction/irrigation apparatus (Col. 9, lines 17-22; plunger 168 is the button which is received in the receiving portion); and,
a retaining means for retaining the elongate band around the suction/irrigation apparatus [element 116 is an “irrigation valve clip” as disclosed in Col. 6, lines 21-26; element 116 is therefore interpreted to comprise a clip which is meets the limitations of “retaining means” as interpreted under 112(f).  The prior art element of the clip is interpreted as equivalent to the disclosed retaining means since the prior art element (A) performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification; (B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification; and (C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. See MPEP 2183.  The prior art element (A) performs the identical recited function of retaining the elongate band around the suction/irrigation apparatus; (B) a person of ordinary skill in the art would have recognized the interchangeability of the elements since a clip is a known type of fastener; and (C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification; the specification discloses “types of fasteners” for the 
wherein the one or more buttons are operatively connected to respective one or more suction/irrigation tubes of the suction/irrigator and formed such that the pre-use state allows for the buttons to be held in a depressed state such that the one or more tubes are held in an open state (this limitation is interpreted as a functional limitation that the clip must be capable of performing; Col. 9, lines 17-22 discloses the clip 116 may hold button 168 in a pre-use state in which the button 168 is depressed and one or more tubes 126 are held open). 
	Regarding Claim 12, Betz teaches a device for suction/irrigation, the device including: a suction/irrigation apparatus (Fig. 6; element 20) having one or more buttons (Fig. 16, element 168) being operatively connected to respective one or more suction/irrigation tubes (Fig. 16, element 126) of the suction/irrigation apparatus; and a clip (Fig. 6, element 116) for holding the one or more buttons of the suction/irrigation apparatus in a pre-use state (Col. 9, lines 17-22; suction/irrigation clip 116 holds button 168 in a pre-use state), the clip including:
an elongate band for wrapping around the suction/irrigation apparatus (Fig. 6, element 116 has an elongate band shape and is wrapped over the handle of the suction/irrigation apparatus 20 as disclosed in Col. 6, lines 21-26);
a receiving portion formed in the elongate band (the underside of the suction/irrigation clip is the receiving portion), the receiving portion being configured to receive at least one button when the elongate band is wrapped around the suction/irrigator (Col. 9, lines 17-22; plunger 168 is the button which is received in the receiving portion); and,
a retaining means for retaining the elongate band around the suction/irrigation apparatus [element 116 is an “irrigation valve clip” as disclosed in Col. 6, lines 21-26; element 116 is therefore interpreted to comprise a clip which is meets the limitations of “retaining means” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Betz, as applied to claim 7 above, and further in view of U.S. Patent App. Pub. 2009/0106948 to Lopez. 
Regarding Claim 9, Betz teaches all of the limitations as discussed above regarding claim 7, but is silent regarding wherein the retaining means includes one or more snap buttons to hold the elongate band around the suction/irrigation apparatus. 
Lopez teaches an invention directed to an apparatus for retaining articles which is analogous to Betz since Betz teaches a suction/irrigation clip which is designed to attach and retain to a suction/irrigation apparatus. Lopez teaches a clip including a flexible, elongate band (Fig. 13-15, element 10) and a retaining means including one or more snap buttons to hold the elongate band (Fig. 14, element 54 is a snap button as disclosed in Par. 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate band taught by Betz to be a flexible band, wherein the retaining means includes one or more snap buttons, as taught by Lopez, in order to allow the suction/irrigation clip to have multiple securing orientations (Lopez, Par. 0028).  This modification would yield a suction/irrigation clip with retaining means which includes one or more snap buttons to hold the elongate band around the suction/irrigation apparatus.
Regarding Claim 10, Betz teaches all of the limitations as discussed above regarding claim 7, but is silent regarding wherein the elongate band has a pull-tab for opening/releasing the band from being wrapped around the suction irrigation apparatus. 
Lopez teaches an invention directed to an apparatus for retaining articles which is analogous to Betz since Betz teaches a suction/irrigation clip which is designed to attach and retain to a suction/irrigation apparatus. Lopez teaches a clip including a flexible, elongate band (Fig. 12, element 10), a snap button (54), and a pull-tab (Fig. 12, the distal end 14 of the band forms a pull tab; as shown in Figs. 13-15 and in Par. 0030 which discloses ridges 25 on the distal end 14 which are used to be gripped, one or ordinary skill in the art would understand this allows a user to engage/disengage the band from button 54) for opening/releasing the band. 
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Betz in view of Lopez, as applied to claim 10 above, and further in view of US Patent App. Pub. 2018/0327156 to Gupta. 
Regarding Claim 11, the modified suction/irrigation clip of Betz and Lopez teaches all of the limitations as discussed above regarding claim 10, but is silent regarding wherein the pull-tab is formed at an obround end of the elongate band (Lopez teaches the pull-tab formed at an end of the elongate band which is generally rectangular). 

    PNG
    media_image1.png
    358
    383
    media_image1.png
    Greyscale
Gupta teaches an invention directed to an apparatus for retaining articles which is analogous to Betz since Betz teaches a suction/irrigation clip which is designed to attach and retain to a suction/irrigation apparatus. Gupta teaches a clip (Fig. 1A) including an elongate band, which includes a snap button 106 and a corresponding receptacle (108).  The end of the elongate band comprising the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pull-tab to be formed at an obround end of the elongate band, since changes in shape have been held to be a matter of obvious design choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration is significant.  See MPEP 2144.04.  Furthermore, the specification discloses Page. 6, lines 3-5, that “the pull-tab 65 is formed at an obround end of the elongate band 25, but it will be appreciated that the pull-tab 65 can be of any suitable shape”.  Therefore, the Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the closest prior art is Betz in view of Lopez as discussed above in the rejection of Claim 7.  Betz and Lopez are silent regarding wherein the receiving portion includes a raised portion, being raised from the elongate band such that a gap is formed between the raised portion and the band, thereby splitting the receiving portion into a first receiving portion and a second receiving portion, where the first portion is raised in respect of the second portion and receives a first button and the second portion receives a second button, the second button being offset form the first button. 

US Patent App. Pub. 2018/0327156 to Gupta teaches a multi-functional clip (Fig. 1A) with gaps formed in the receiving portion (Fig. 1A, 110), but Gupta is silent regarding a raised portion being raised from the elongate band such that a gap is formed between the raised portion and the band, splitting the band into a first receiving portion and a second receiving portion. 
Therefore, the recited feature cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent App. Pub. 2014/0207056 to Bono teaches a suction/irrigation apparatus (Fig. 1-2) comprising one or more buttons (22, 24) and means to hold the one or more buttons in a pre-use state such that the button are held in a depressed state (Par. 0069, a shrink sleeve or a pull-pin  or any method known in the art may be used). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783